      Case 2:13-cr-00066-SSV-KWR Document 514 Filed 11/16/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                             CRIMINAL ACTION

    VERSUS                                                          NO. 13-66

    NEMESSIS BATES                                              SECTION “R”



                          ORDER AND REASONS


       Nemessis Bates moves for compassionate release. 1 The Government

opposes the motion. 2 Because Bates fails to demonstrate that he satisfies the

exhaustion requirement, the Court denies the motion.



I.     BACKGROUND

       On June 4, 2015, a unanimous jury convicted Bates on all four counts

listed in the superseding indictment.3 Specifically, Bates was convicted of

one count of solicitation to commit a crime of violence under 18 U.S.C. § 373, 4

one count of conspiracy to use interstate commerce facilities in the

commission of murder-for-hire under 18 U.S.C. § 1958,5 one count of causing


1      See R. Doc. 507.
2      See R. Doc. 513.
3      See R. Doc. 99.
4      See R. Doc. 222-1 at 1.
5      See id.
      Case 2:13-cr-00066-SSV-KWR Document 514 Filed 11/16/20 Page 2 of 4




death through the use of a firearm under 18 U.S.C. § 924(j)(1),6 and one

count of conspiracy to possess firearms under 18 U.S.C. § 924(o).7 The Court

sentenced Bates to a life-term of imprisonment. 8 Bates is incarcerated at

Terre Haute USP and has no projected release date.9



II.    DISCUSSION

       Before a federal court will assess the merits of a motion for

compassionate release, defendants must show that “[they have] fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.”

18 U.S.C. § 3582.      The defendant bears the burden of demonstrating

exhaustion. See, e.g., United States v. Rodriguez, No. 15-198, 2020 WL

5369400, at *2 (E.D. La. Sept. 8, 2020); United States v. Murray, No. 19-

041, 2020 WL 4000858, at *2 (E.D. La. July 15, 2020); United States v.

Castro, No. 15-309, 2020 WL 3076667, at *2 (E.D. La. June 10, 2020).




6     See id. at 2.
7     See id. at 3.
8     See R. Doc. 350 at 3.
9     See     Federal    Bureau  of    Prisons,   Find     an    Inmate,
https://www.bop.gov/inmateloc/ (last visited November 15, 2020).
                                   2
     Case 2:13-cr-00066-SSV-KWR Document 514 Filed 11/16/20 Page 3 of 4




      The Fifth Circuit has clarified that “all requests for compassionate

release must be presented to the Bureau of Prisons before they are litigated

in the federal courts.” United States v. Franco, 973 F.3d 465, 468 (5th Cir.

2020). In addition, the Fifth Circuit held that the exhaustion requirement is

a “mandatory claim-processing rule.” Id. at 468. Like other mandatory-

claim processing rules, the Court must enforce the rule if a party properly

raises the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th

Cir. 2019) (“A claim-processing rule is mandatory to the extent a court must

enforce the rule if a party properly raises it.”). Here, the Government argues

that Bates failed to comply with the exhaustion requirement, 10 so the Court

must enforce the rule.

      Nothing in the record suggests that Bates has satisfied the exhaustion

requirement. Bates does not contend that he presented his motion for

compassionate release to the warden of Terre Haute USP before filing in

federal court.    Nor does Bates argue that he “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf.” 18 U.S.C. § 3582. As a result, Bates fails

to show that he has exhausted his administrative remedies which creates a

“glaring roadblock” to his motion for compassionate release. United States


10    See R. Doc. 513 at 9.
                                      3
    Case 2:13-cr-00066-SSV-KWR Document 514 Filed 11/16/20 Page 4 of 4




v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Accordingly, the Court must

dismiss his motion without prejudice. See United States v. Alam, 960 F.3d

831, 836 (6th Cir. 2020) (holding that dismissal without prejudice is

appropriate   when   compassionate-release    movants    fail   to   exhaust

administrative remedies).



III. CONCLUSION

     For the foregoing reasons, Bates’s motion for compassionate release is

DISMISSED WITHOUT PREJUDICE.




       New Orleans, Louisiana, this _____
                                     16th day of November, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    4
